Appellant was sentenced to twenty years in the penitentiary upon a jury verdict and brings this appeal.
The record is before us without a statement of facts. A very extended amended motion for new trial refers to numerous bills *Page 545 
of exception by number, yet we find no such bills in the record before us.
The court refused appellant's special requested charge number one which appears in the record, but it does not appear that any exception was taken to his ruling. Furthermore, we are unable to appraise the merits of such request in the absence of a statement of facts.
The motion for a new trial is accompanied by a great number of affidavits to support his plea, based on newly discovered evidence, but these are likewise insufficient in the absence of a statement of facts.
We have carefully examined the record and find the presentation of the case in proper form; the charge of the court meets all requirements in so far as we are able to determine without a statement of facts; the judgment and sentence are, in every respect, regular and it is our conclusion that nothing is presented for our consideration.
The judgment of the trial court is affirmed.